12 Ill. App. 2d 556 (1956)
140 N.E.2d 383
Joseph Minga and Raymond Desmore, Appellants,
v.
Jack Cole Co., Inc., and Szetty H. McGuire, Appellees.
Gen. No. 46,910.
Illinois Appellate Court  First District, Second Division.
December 27, 1956.
Released for publication March 5, 1957.
John J. Kennelly, and Fleming & Olson, for appellants.
Edward J. Fleming, of counsel.
Ryan, Condon & Livingston, for appellees.
Earle C. Hurley, and John J. Sharon, of counsel.
(Abstract of Decision.)
Opinion by JUDGE McCORMICK.
Judgment reversed and cause remanded.
Not to be published in full.